Spencer, J.
delivered the opinion of the court. The objection to reading the deed in evidence was, that the master in chancery had not stated in his certificate of proof, that he knew the witness making the proof to be the subscribing witness to the deed. The act requires, (1 N. R. L. 369.) that the officer, taking the proof of a deed, must know the person making the proof, or have satisfactory evidence that he is a subscribing witness to the deed. In this case the master did not know the witness, but we are to intend that the certificate states that he had satisfactory evidence that he was the subscribing witness. The objection at the trial, that no deed could be proved, unless the officer taking the proof personally knew the subscribing witness, is clearly unfounded.
*436Harrow had been admitted a co-defendant with Morse, upon jjjg own application, and by order of the court; and this is one of the methods pointed out by the statute for the landlord to adopt. He may join with the tenant in the defence; or in case the tenant refuses to appear and defend, judgment may be entered against the casual ejector, and the landlord will be permitted to enter into the consent rule, and a stay of execution be ordered on the judgment, until the title be tried. (1 N. R. L. 445.) When the landlord unites with the tenant in the defence, it is sufficient to prove the tenant to have been in possession at the time of the commencement of the ejectment, and his possession is to be deemed the possession of thé landlord.
The rule of court, authenticated by the clerk, was unobjectionable evidence to prove the fact that Harrow had been admitted a co-defendant. I perceive no objection to the admission of the affidavits. The originals were on file, and the copies offered in evidence, as between Harrow and the plaintiff were authenticated by Harrow himself. He served them as true copies on the plaintiff’s attorney, and cannot be listened to, in saying they are not true copies of the affidavits on which the motion was made, and the rule granted; the y were equivalent to office copies.
Motion denied.